Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F REGISTRATION STATEMENT PURSUANT TO SECTION 12 (b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR XXX ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Fiscal Year ended December 31, 2007 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report For the transition period from to Commission file number 0-17729 FEC RESOURCES INC. (formerly FORUM ENERGY CORPORATION) (Exact name of Registrant as specified in its charter) Not Applicable (Translation of Registrants Name into English) British Columbia, Canada (Jurisdiction of incorporation or organization) 46 Royal Ridge Rise NW, Calgary, AB, T3G 4V2 (Address of principal executive offices) Lawler & Associates 29377 Rancho California Road, Suite 204, Temecula, California, 92592 Telephone: 951-676-4900 Fax: 951-676-4988 (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12 (b) of the Act: None (Title of Class) Securities registered or to be registered pursuant to Section 12 (g) of the Act: Common Stock, without par value (Title of Class) Common Stock Purchase Warrants (Title of Class) FEC Resources form 20F-Dec.31, 2007 Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None (Title of Class) Indicate the number of outstanding shares of each of the issuers classes of capital or common stock as of the close of the period covered by the annual report: 434,143,765 shares of Common Stock and 3,533,333 Common Stock Purchase Warrants and 25,549,545 Common Stock Purchase Options. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes No xxx Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 12 or 15 (d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes xxx No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [X ] Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP [X ] International Financial Reporting Standards as issued Other [ ] by the International Accounting Standards Board [ ] If Other has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 xxx Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No xxx (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Not Applicable 2 FEC RESOURCES, INC. (formerly FORUM ENERGY CORPORATION) FORM 20-F ANNUAL REPORT FISCAL YEAR 2007, ENDED DECEMBER 31, 2007 TABLE OF CONTENTS PART I Page Item 1. Identity of Directors, Senior Management and Advisers 5 Item 2. Offer Statistics and Expected Timetable 5 Item 3. Key Information 5 Item 4. Information on the Company 13 Item 4A. Unresolved Staff Comments 21 Item 5. Operating and Financial Review and Prospects 21 Item 6. Directors, Senior Management and Employees 33 Item 7. Major Shareholders and Related Party Transactions 39 Item 8. Financial Information 40 Item 9. The Offer and Listing 41 Item 10. Additional Information 42 Item 11. Quantitative and Qualitative Disclosure About Market Risk 44 Item 12. Description of Securities Other than Equity Securities 44 PART II Item 13. Defaults, Dividend Arrearages and Delinquencies 44 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 45 Item 15. Controls and Procedures 45 Item 15T Controls and Procedures 45 Item 16A. Audit Committee Financial Expert 46 Item 16B. Code of Ethics 46 Item 16C. Principal Accountant Fees and Services 47 Item 16D. Exemption from the Listing Standards for Audit Committees 48 Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 48 PART III Item 17. Financial Statements 48 Item 18. Financial Statements 161 Item 19. Exhibits 161 Signatures 162 3 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Some of the information in this prospectus contains forward-looking statements. Forward-looking statements represent our current expectations or forecasts of future events and are based on our management's beliefs, as well as assumptions made by and information currently available to them. You can identify these statements by the fact that they do not relate strictly to historical or current facts. These statements may include the words "anticipate," "believe," "budget," "estimate," "expect," "intend," "objective," "plan," probable "possible," "potential," "project" and other words and terms of similar meaning in connection with any discussion of future operating or financial performances. Any or all of our forward-looking statements in this Form 20-F may turn out to be incorrect. They can be affected by inaccurate assumptions, or by known or unknown risks and uncertainties. Many of these factors, including the risks outlined under "Risk Factors," will be important in determining our actual future results, which may differ materially from those contemplated in any forward-looking statements. These factors include, among others, the following: oil and natural gas price volatility; uncertainties in the estimates of proved reserves, and in the projection of future rates of production and timing of development expenditures; our ability to find and acquire additional reserves; risks associated with acquisitions, exploration, development and production; operating hazards attendant to the oil and natural gas business; potential constraints on our ability to market reserves due to limited transportation space; climatic conditions; availability and cost of labor, material, equipment and capital; ability to employ and retain key managerial and technical personnel; international, national, regional or local political and economic uncertainties, including changes in energy policies, foreign exchange restrictions and currency fluctuations; adverse regulatory or legal decisions, including those under environmental laws and regulations; environmental risks; the strength and financial resources of our competitors; general economic conditions; and our ability to continue as a going concern. When you consider these forward-looking statements, you should keep in mind these risk factors and other cautionary statements in this prospectus. Our forward-looking statements speak only as of the date made. Although we believe that the expectations reflected in the forward-looking statements are reasonable, they are subject to a variety of variables which could cause actual results or trends to differ materially. We cannot guarantee future results, levels of activity, performance or achievements. Except as otherwise required by United States securities laws, we are under no duty to update any of the forward-looking statements after the date of this Form 20-F to conform them to actual results or to changes in our expectations. All forward-looking statements attributable to us are expressly qualified in their entirety by the foregoing cautionary statement. 4 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable to Form 20-F filed as annual report. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable to Form 20-F filed as annual report. ITEM 3. KEY INFORMATION The following is a summary of key information about our financial condition, capitalization and the risk factors pertaining to our business. A. Selected Financial Data Currency Exchange Rates Table No. 3(A)(1) below sets forth the rate of exchange for the Canadian Dollar at the end of each of the five (5) most recent fiscal years ended December 31, the average rates for each year, and the range of high and low rates for each year. Table 3(A)(2) sets forth the high and low exchange rates for each month during the previous six (6) months. For the years 2003 to 2005, the rate of exchange means the noon buying rate in New York City for cable transfers in foreign currencies as certified for customs purposes by the Federal Reserve Bank of New York. For the years 2006 and 2007, the rate of exchange means the noon buying rate as posted by the Bank of Canada. The Tables set forth the number of Canadian Dollars required under that formula to buy one (1) US Dollar. The average rate means the average of the exchange rates on the last day of each month during the year. Table No. 3(A)(1) U.S. Dollar/Canadian Dollar Currency Exchange Table No. 1 U.S. Dollar/Canadian Dollar Average High Low Close Fiscal Year Ended 12/31/07 1.08 1.19 0.92 0.99 Fiscal Year Ended 12/31/06 1.13 1.17 1.10 1.17 Fiscal Year Ended 12/31/05 1.21 1.27 1.15 1.16 Fiscal Year Ended 12/31/04 1.30 1.40 1.18 1.20 Fiscal Year Ended 12/31/03 1.40 1.54 1.31 1.30 The current rate of exchange was 1.0107 on June 25, 2008. Table No. 3(A)(2) U.S. Dollar/Canadian Dollar 12/07 01/08 02/08 03/08 04/08 05/08 High 1.02 1.03 1.02 1.03 1.02 1.02 Low 0.98 0.99 0.98 0.98 1.00 0.98 5 A. Selected Financial Data The tables below present selected financial information. Our financial statements are stated in Canadian Dollars and were prepared in accordance with Canadian Generally Accepted Accounting Principles (Canadian GAAP). Table 3(A)(3) presents selected financial information under Canadian GAAP and Table 3(A)(4) presents the same information assuming we had reported under United States Generally Accepted Accounting Principles (US GAAP) (see below). These tables should be read in conjunction with the financial statements and notes thereto and Managements Discussion and Analysis included elsewhere in this annual report. All dollar amounts in this report are expressed in Canadian dollars unless otherwise stated. Table No. 3(A)(3) Selected Financial Data Canadian GAAP (CDN $ in thousands, except Earnings Per Share) Year Year Year Year Year Ended Ended Ended Ended Ended 12/31/07 12/31/06 12/31/05 12/31/04 12/31/03 Revenue $ - $ - $ - $ - $ - Gain (loss) Before Non-controlling $(5,947) $(3,264) $10,371 $(7,228) $(1,397) Interest Net Income (loss) $(5,947) $(3,264) $10,371 $(7,219) $(1,356) Net Income (loss) Per Share $(0.02) $(0.02) $0.06 $(0.05) $(0.01) Diluted Net Income (loss) Per Share $(0.02) $(0.02) $0.05 $(0.05) $(0.01) Dividends Per Share $0.00 $0.00 $0.00 $0.00 $0.00 Weighted Avg. Shares O/S Working Capital $706 $(3,153) $1,271 $(998) $(283) Resource Properties (1) $ - $ - $ - $6,217 $8,951 Long-Term Debt $ - $ - $2,710 $7,921 $6,882 Shareholders Equity/ (deficiency) $8,624 $9,616 $11,022 $(2,153) $1,809 Capital Stock Shares Total Assets $12,168 $13,309 $13,906 $7,271 $9,109 Resource properties comprise all costs of acquisition of, exploration for, and development of petroleum and natural gas reserves (net of government incentives) less depletion and write downs. Table No. 3(A)(4) Selected Financial Data US GAAP (CDN $ in thousands, except Earnings Per Share) Year Year Year Year Ended Ended Ended Year Ended Ended 12/31/07 12/31/06 12/31/05 12/31/04 12/31/03 RESTATED Revenue $ - $ - $ - $ - $ - Income (Loss) Before Non-controlling $(6,412) $(3,919) $10,287 $(6,973) $(2,832) Net Income (loss) $(6,412) $(3,919) $10,287 $(6,965) $(2,791) Net Income (loss) Per Share $(0.03) $(0.02) $0.06 $(0.05) $(0.02) Fully Diluted Net Income (loss) Per $(0.03) $(0.02) $0.05 $(0.05) $(0.02) Share Dividends Per Share $0.00 $0.00 $0.00 $0.00 $0.00 Wgt. Avg. Shares O/S Working Capital $706 $(3,153) $1,271 $(998) $(283) Resource Properties $ - $ - $ - $6,217 $8,951 Long-Term Debt $ - $ - $2,995 $8,105 $6,882 Shareholders Equity/(deficiency) $8,230 $9,749 $23,630 $(2,462) $1,809 Capital Stock Shares Total Assets $11,775 $13,057 $27,030 $7,405 $9,109 6 B. Capitalization and Indebtedness Not applicable to Form 20-F filed as annual report. C. Reasons for the Offer and Use of Proceeds Not applicable to Form 20-F filed as annual report. D. Risk Factors G ENERAL B USINESS R ISKS We Have a History of Operating Losses Which May Affect Our Ability to Continue Operations. We sustained net losses for each of the fiscal years ended December 31, 2007 and 2006 of $5,946,541 and $3,263,966, respectively. In 2005, our net income was $10,371,394, but it was not due to revenues generated from oil and gas sales. The income was a result of the gain on dilution of $10,476,786 in Forum Energy Plc (FEP) from our original holding of 71.40% to our year-end holding of 36.72% of FEP shares and also the recovery of impairment charges of our interest in Forum Exploration Inc. (FEI) of $4,695,228. We also anticipate sustaining a loss from operations for the fiscal year ended December 31, 2008. We Have Incurred Operating Losses to Date, and Thus, There is Doubt as to Our Ability to Continue Operations as a Going Concern in the Future. Our business success is dependent upon our ability to indirectly or directly discover economically recoverable reserves, and to bring such reserves into profitable production, and is subject to a number of risks, including environmental risks, contractual risks, legal and political risks, fluctuations in the price of oil and gas, and other factors beyond our control. The consolidated Financial Statements included herein have been prepared by management on the basis of accounting principles applicable to a going concern. Management believes the going concern basis, which presumes the realization of assets and discharge of liabilities in the normal course of business for the foreseeable future, is appropriate. We have experienced significant operating losses and cash outflows from operations in the years ended December 31, 2007, 2006 and 2005, and have no producing properties. Our ability to continue as a going concern is dependent on achieving profitable operations and upon obtaining additional financing. The outcome of these matters cannot be predicted at this time. In the United States, reporting standards for auditors require the addition of an explanatory paragraph when the financial statements are affected by conditions and events that cast substantial doubt on the company's ability to continue as a going concern (see Comments by Auditors for US Readers on Canada-US Reporting Differences). Although We Believe We Have the Working Capital to Support Our Business in 2008, We Will Need Additional Funds in Order to Implement Our Intended Projects and There is No Assurance that Such Funds Will Be Available As, If, and When, Needed Which May Affect Our Ability to Continue Operations. 7 Funds used in operations for the fiscal years ended December 31, 2007, 2006, and 2005 were $(417,405), $(1,658,921), and $(2,085,860), respectively. We have been dependent upon the proceeds of equity and debt financing in addition to the disposition of assets to fund operations. No assurances can be given that our actual cash requirements will not exceed our budget, that anticipated revenues will be realized, that, when needed, lines of credit will be available if necessary or that additional capital will be available to us. There is no assurance that we will be able to obtain such additional funds on terms and conditions we may deem acceptable. Failure to obtain such additional funds may materially and adversely affect our ability to acquire interests directly or indirectly in producing oil and gas and mineral properties. We Do Not Intend to Pay Dividends In the Foreseeable Future, and thus, You Should Not Expect to Receive Dividends. We have paid no dividends on our common shares since inception, and do not plan to pay dividends in the foreseeable future. See " Description of Common Shares. " The Market Price of Our Common Shares Has Been, and Will Likely Continue to Be, Volatile , and thus, You May Lose All of Your Investment. The market price of our common shares has fluctuated over a wide range, and it is likely that the price of our common shares will fluctuate in the future. Further, announcements regarding acquisitions, the status of corporate collaborations, regulatory approvals or other developments by us or our competitors could have a significant impact on the market price of our common shares. The Value and Transferability of Our Shares May Be Adversely Impacted By the Limited Trading Market For Our Shares and the Penny Stock Rules, and thus, You May Not Be Able to Sell Your Shares. There is only a limited trading market for our shares on the Over-the-Counter Bulletin Board Exchange (OTCBB). There can be no assurance that this market will be sustained, or that we will be able to satisfy any future trading criteria that may be imposed by the National Association of Securities Dealers (NASD). In addition, holders of our common shares may experience substantial difficulty in selling their securities as a result of the penny stock rules which apply to our common shares.
